EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christina Sperry, Reg. No. 47,106; on November 4, 2021.
The application has been amended as follows: 

	In claim 1, line 14, “does not rotate during the” was deleted, and in its place, --is configured to allow--  was inserted.

In line 15, “during the” was deleted.

	In claim 4, line 14, “does rotate during the” was deleted, and in its place, --is configured to allow--  was inserted.

In line 15, “during the” was deleted.



In line 14, “during the”  was deleted.

	In claim 20, line 11, “does not rotate during the” was deleted, and in its place, --is configured to allow--  was inserted.

In line 12, “during the” was deleted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  With respect to base claims 1 and 4, none of the prior art of record, alone or in combination, discloses a surgical device, comprising, inter alia: a proximal housing; a shaft; an end effector, the end effector including a cartridge jaw and an anvil configured to move between an open position and a closed position; an l-beam configured to move distally relative to the cartridge jaw and the anvil; an elongate member disposed at least partially in the shaft and configured to move distally relative to the shaft and thereby cause the I-beam to move distally relative to the cartridge jaw and the anvil; and a gear operably coupled to the I-beam configured to be rotated and thereby cause the I-beam to move proximally relative to the cartridge jaw and the anvil; wherein the gear is configured to allow distal movement of the elongate member relative to the shaft and/or during the distal movement of the I-beam relative to the jaws.

With respect to base claim 13, none of the prior art of record, alone or in combination, discloses a surgical method, comprising, inter alia: engaging tissue between jaws of a surgical device, the surgical device including a proximal housing and including a shaft extending distally from the housing; causing an elongate member disposed at least partially in the shaft to move distally relative to the shaft and thereby cause a cutting element to cut the engaged tissue, and cause an I-beam of the surgical device to move distally relative to the jaws, the distal movement of the l-beam causing staples to be driven from one of the jaws and into the engaged tissue; wherein the gear is configured to allow distal movement of the elongate member relative to the shaft or distal movement of the I-beam relative to the jaws.
With respect to claim 20, none of the prior art of record, alone or in combination, discloses a surgical method, comprising, inter alia: engaging tissue between jaws of a surgical device, the surgical device including a proximal housing and including a shaft extending distally from the housing, the jaws being coupled to a distal end of the shaft; longitudinally translating an elongate member disposed at least partially in the shaft in a distal direction, the longitudinal translation of the elongate member in the distal direction causing an I-beam of the surgical device to longitudinally translate in the distal direction and thereby cause staples to be driven from one of the jaws and into the engaged tissue; wherein the gear is configured to allow longitudinal translation of the elongate member in the distal direction or during the longitudinal translation of the I-beam in the distal direction.
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771